Candler, Presiding Justice.
This appeal involves a contest between the parents of two minor children, age 8 and 12 respectively. The marriage between the parties was dissolved by divorce in the Superior Court of Cobb County and the question of fixing custody of such children was transferred to the juvenile court of that 'county for determination. On this issue the trial judge was vested with a sound discretion. Code Ann. § 74-107.
After hearing much evidence from both parties concerning relative fitness, the trial judge awarded custody of the children to the mother with specified visitation rights in the father. The evidence heard by the trial judge is conflicting on the issue of relative fitness, and since it is, we cannot hold that he abused his discretion in the award of custody made by him. Adams v. Adams, 206 Ga. 881 (59 SE2d 366).

Judgment affirmed.


All the Justices concur.